UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K/AAmendment No. 2 CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 1, 2009 ADAMIS PHARMACEUTICALS CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 0-26372 82-0429727 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 2658 Del Mar Heights Rd., #555Del Mar, CA 92014 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858) 401-3984 (Former name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On April 3, 2009, Cellegy Pharmaceuticals, Inc. (“Cellegy”) filed a Report on Form 8-K reporting the completion of an Agreement and Plan of Reorganization with Adamis Pharmaceuticals Corporation (“Adamis”) and Cellegy Holdings, Inc., a wholly-owned subsidiary of Cellegy, providing for the acquisition of Cellegy by Adamis.In connection with the merger, Cellegy changed its corporate name to Adamis Pharmaceuticals Corporation. The purpose of this Amendment No. 2 is to provide the financial statements required pursuant to Item 9.01 of this Form. Item9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired Adamis Pharmaceuticals Corporation and Subsidiaries Audited Consolidated Financial Statements for theyears March 31, 2009 and 2008. (b) Pro Forma Financial Information Unaudited Proforma Combined Condensed Consolidated Balance Sheet.Unaudited Proforma Combined Condensed Consolidated Statement of Operations. ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS MARCH 31, 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS: Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-4 Consolidated Statements of Cash Flows F-5 - F-6 Notes to the Consolidated Financial Statements F-7 - F-26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Adamis Pharmaceuticals Corporation and Subsidiaries Del Mar, California We have audited the accompanying consolidated balance sheets of Adamis Pharmaceuticals Corporation and Subsidiaries as of March 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Adamis Pharmaceuticals Corporation and Subsidiaries as of March 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 15 to the consolidated financial statements, the Company has incurred recurring losses from operations and has limited working capital to pursue its business alternatives. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to these matters are also described in Note 15. The 2009 and 2008 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Goldstein Lewin & Co. GOLDSTEIN LEWIN & CO. Certified Public Accountants Boca Raton, Florida June 30, F-1 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, ASSETS 2009 2008 CURRENT ASSETS Cash $ 17,697 $ 541 Accounts Receivable 136,283 76,270 Inventory, Net 195,167 24,263 Prepaid Expenses and Other Current Assets 4,087 144,221 Assets from Discontinued Operations 350,000 9,626,425 Total Current Assets 703,234 9,871,720 PROPERTY AND EQUIPMENT, Net 31,726 53,980 DEFERRED ACQUISITION COSTS 147,747 101,247 OTHER ASSETS - 21,871 Total Assets $ 882,707 $ 10,048,818 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ 972,522 $ 991,144 Accrued Expenses 723,896 379,982 Liabilities from Discontinued Operations - 6,246,161 Notes Payable to Related Parties 599,765 1,744,000 Total Current Liabilities 2,296,183 9,361,287 NOTES PAYABLE TO RELATED PARTY - 500,000 LONG-TERM DEBT, Net of Financing Cost - 1,680,000 Total Liabilities 2,296,183 11,541,287 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock – Par Value $.0001; 20,000,000 Shares Authorized; Issued and Outstanding-None - - Common Stock – Par Value $.0001; 100,000,000 Shares Authorized; 36,321,685 and 34,721,110 Issued and Outstanding, Respectively 3,663 3,471 Additional Paid-in Capital 10,763,031 8,788,485 Accumulated Deficit (12,179,854 ) (10,284,425 ) Treasury Stock (316 ) - Total Stockholders' Equity (Deficit) (1,413,476 ) (1,492,469 ) $ 882,707 $ 10,048,818 F-2 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIESCONSOLIDATED STATEMENT OF OPERATIONS Year Ended March 31, 2009 2008 REVENUE $ 659,538 $ 621,725 COST OF GOODS SOLD 262,008 348,640 Gross Margin 397,530 273,085 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 4,852,966 3,775,644 RESEARCH AND DEVELOPMENT 740,437 203,489 GOODWILL IMPAIRMENT - 3,150,985 Loss from Operations (5,195,873 ) (6,857,033 ) OTHER INCOME (EXPENSE) Interest Income - 55,998 Interest Expense (434,933 ) (399,031 ) Gain on Fixed Asset Disposal 5,766 - Loss on Deposit (21,871 ) - Other Income - 21,050 Total Other Income (Expense) (451,038 ) (321,983 ) (Loss) from Continuing Operations (5,646,911 ) (7,179,016 ) Income (Loss) from Discontinued Operations 3,751,482 (2,544,111 ) Net (Loss) $ (1,895,429 ) $ (9,723,127 ) Basic and Diluted (Loss) Income Per Share: Continuing Operations $ (0.23 ) $ (0.40 ) Discontinued Operations 0.16 (0.08 ) Basic and Diluted (Loss) Per Share $ (0.07 ) $ (0.48 ) Basic and Diluted Weighted Average Shares Outstanding 24,886,573 17,764,606 F-3 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock Additional Accumulated Treasury Shares Amount Paid-In Capital Deficit Stock Total Balance March 31, 2007 19,727,637 $ 1,972 $ 1,035,081 $ (561,298 ) $ - $ 475,755 Investment in HealthCare Venture Group, Inc. 5,159,807 516 2,579,388 - - 2,579,904 Investment in International Laboratories, Inc. 2,000,000 200 999,800 - - 1,000,000 Issuance of Common Stock for Loan Financing - $0.50 per share 800,000 80 399,920 - - 400,000 Issuance of Common Stock for Cash - $0.50 per share 6,591,000 659 3,294,841 - - 3,295,500 Shareholder Loan Beneficial Conversion Feature - - 80,000 - - 80,000 Shareholder Warrant, Unexcercised - - 80,000 - - 80,000 Issuance of Common Stock in Lieu of Interest 50,000 5 24,995 - - 25,000 Issuance of Common Stock for Cash - $0.75 per share 392,666 39 294,460 - - 294,499 Net (Loss) - - - (9,723,127 ) (9,723,127 ) Balance March 31, 2008 34,721,110 3,471 8,788,485 (10,284,425 ) - (1,492,469 ) Issuance of Common Stock for Cash - $0.75 per share 1,339,651 134 1,004,604 - - 1,004,738 Unexcercised Beneficial Conversion Feature - - (80,000 ) - - (80,000 ) Issuance of Common Stock for Cash - $0.65 per share 76,924 8 49,992 - - 50,000 Issuance of Common Stock in Lieu of Payments for Services 500,000 50 999,950 - - 1,000,000 Purchase of Treasury Stock (316,000 ) - - - (316 ) (316 ) Net (Loss) - - - (1,895,429 ) - (1,895,429 ) Balance March 31, 2009 36,321,685 $ 3,663 $ 10,763,031 $ (12,179,854 ) $ (316 ) $ (1,413,476 ) F-4 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES 2009 2008 Net (Loss) from Continuing Operations $ (5,646,911 ) $ (7,179,016 ) Adjustments to Reconcile Net (Loss) from Continuing Operations to Net Cash (Used in) Operating Activities: Deferred Acquisition Cost Amortization 320,000 80,000 Depreciation Expense 19,519 19,798 Gain on Fixed Asset Disposal (5,766 ) - Goodwill Impairment - 3,150,985 Interest Expense Converted to Equity (72,000 ) 177,000 Inventory Reserve Adjustment (42,714 ) (308,479 ) Issuance of Stock in Lieu of Services 1,000,000 - Loss on Deposit 21,871 - Sales Returns Reserve Adjustment (120,712 ) (137,326 ) Change in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable (60,013 ) 61,948 Interest Receivable - 29,699 Inventory (128,190 ) 321,589 Prepaid Expenses and Other Current Assets 140,134 (22,306 ) Other Assets - 571 Deferred Acquisition Costs (46,500 ) (101,247 ) Increase (Decrease) in: Accounts Payable (18,623 ) 723,345 Accrued Expenses 464,627 292,482 Net Cash (Used in) Operating Activities from Continuing Operations (4,175,278 ) (2,890,957 ) Net Cash (Used in) Operating Activities from Discontinued Operations (811,960 ) (978,017 ) Net Cash (Used in) Operating Activities (4,987,238 ) (3,868,974 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash Acquired in HealthCare Ventures Group, Inc. Acquisition - 12,611 Cash Received from Sale of International Laboratories, Inc. 2,304,000 - International Laboratories, Inc. Obligation Repayments 4,322,082 - Sale of Property and Equipment 8,501 - Purchases of Property and Equipment - (1,500 ) Net Cash Provided by Investing Activities from Continuing Operations 6,634,583 11,111 Net Cash (Used in) Investing Activities from Discontinued Operations (862,122 ) (3,946,358 ) Net Cash Provided by (Used in) Investing Activities 5,772,461 (3,935,247 ) CASH FLOWS FROM FINANCING ACTIVITIES Decrease in Subscriptions Receivable - 126,000 Payments of Notes Payable to Related Parties (1,752,316 ) (100,000 ) Payments of Loans Payable (2,000,000 ) - Proceeds from Issuance of Common Stock 1,054,738 3,589,999 Proceeds from Issuance of Loans Payable - 2,000,000 Proceeds from Issuance of Notes Payable to Related Parties 99,765 910,000 Proceeds from Issuance of Notes Payable to Shareholders - 1,242,000 Net Cash Provided by (Used in) Financing Activities from Continuing Operations (2,597,813 ) 7,767,999 Net Cash Provided by Financing Activities from Discontinued Operations 1,829,746 - Net Cash Provided by (Used in) Financing Activities (768,067 ) 7,767,999 Increase (Decrease) in Cash 17,156 (36,222 ) Cash: Beginning 541 36,763 Ending $ 17,697 $ 541 F-5 ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended Year Ended March 31, 2009 March 31, 2008 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid for Interest $ 355,465 $ 86,193 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING AND INVESTING ACTIVITIES Stock Issued to Acquire HealthCare Ventures Group, Inc. (Note 2) $ - $ 2,579,904 Stock Issued to Acquire International Laboratories, Inc. (Note 2) $ - $ 1,000,000 Stock Issued as Loan Acquisition Cost (Note 9) $ - $ 400,000 Stock Warrant Issued (Note 8) $ - $ 80,000 Capital from Beneficial Conversion Feature (Note 8) $ (80,000 ) $ 80,000 Stock Issued infor Interest (Note 12) $ - $ 25,000 Stock Issued in Lieu of Services (Note 12) $ 1,000,000 $ - F-6 NOTE 1: NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Nature of Business Adamis Pharmaceuticals Corporation and Subsidiaries is comprised of the following companies: Adamis Pharmaceuticals Corporation, Adamis Viral Therapies, Inc., Adamis Laboratories, Inc., and International Laboratories, Inc. (collectively “Adamis Pharmaceuticals”, the “Company”, “we”, “our”). The Company’s strategic objective is to build a publicly-held company that combines the financial stability and sales force of a specialty pharmaceutical company with the near-term development of biopharmaceutical products (Note 16). Adamis Pharmaceuticals Corporation was established under the laws of the State of Delaware on June 6, 2006 and has devoted substantially all its efforts to establishing a new business. Adamis Viral Therapies, Inc. was established under the laws of the State of Delaware on March 23, 2007, and was merged into Adamis Pharmaceuticals Corporation, the surviving entity, on March 30, 2007. The merged company changed its name to Adamis Viral Therapies, Inc. (“Viral”) on March 30, 2007. Viral had no activity during the periods ended March 31, 2009 and Adamis Holding Corporation was established under the laws of the State of Delaware on March 23, 2007. Adamis Holding Corporation changed its name to Adamis Pharmaceuticals Corporation on March 30, 2007. Viral transferred all of its authorized and outstanding shares of stock to Adamis Pharmaceuticals Corporation on March 30, 2007. Adamis Laboratories, Inc. (formally known as HealthCare Ventures Group, Inc.) was established under the laws of the State of Delaware on September 2, 2005, and was acquired by the Company on April 23, 2007 (Note 2). On April 24, 2007, Healthcare Ventures Group, Inc. changed its name to Adamis Laboratories, Inc. (“Adamis Labs”). Adamis Labs is a distributor of respiratory products. International Laboratories, Inc. (“INL”) was incorporated in the State of Florida in March 1981. INL’s operations consist of the packaging of prescription and non-prescription pharmaceutical and nutraceutical goods mainly for a major retailer (Notes 2 and 3). Effective April 1, 2009, upon the merger with Cellegy Pharmaceuticals, Inc. (Note 16), the Company changed its name to Adamis Corporation. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include Adamis Pharmaceuticals and its wholly- owned subsidiaries, Adamis Labs and INL. All significant intercompany balances and transactions have been eliminated in consolidation. F-7 NOTE 1: NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounting Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statement.Actual results could differ from those estimates, and the differences could be material. Long-Lived Assets The Company periodically assesses whether there has been permanent impairment of its long-lived assets held and used in accordance with Statement of Financial Standards (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS No. 144”). SFAS No. 144 requires the Company to review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by comparison of the carrying amount of the asset to future net undiscounted cash flows expected to be generated from the use and eventual disposition of the asset. Discontinued Operations As discussed in Note 3, the results of operations for the years ended March 31, 2009 and 2008, and the assets and liabilities at March 31, 2009 and 2008, related to INL have been accounted for as discontinued operations in accordance with SFAS No. 144. There were no operations or related assets and liabilities of INL in the accompanying consolidated financial statements of prior periods. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid investments with original maturities at the date of purchase of three months or less to be cash equivalents.The Company had no cash equivalents at March 31, 2009 and 2008. Income Taxes The
